IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 2410 Disciplinary Docket No. 3
                                           :
LOUIS FRANCIS CAPUTO                       :   No. 140 DB 2017
                                           :
                                           :   Attorney Registration No. 93175
                                           :
                                           :   (Allegheny County)




                                        ORDER

PER CURIAM
       AND NOW, this 10th day of January, 2019, on certification by the Disciplinary

Board that Louis Francis Caputo, who was suspended on consent for a period of one

year, has filed a verified statement showing compliance with the order of suspension and

Pa.R.D.E. 217, Louis Francis Caputo is reinstated to active status.